Citation Nr: 0800464	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a chronic 
disability manifested by blackouts.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 decision by the RO in St. 
Petersburg, Florida which denied service connection for 
hypertension, a heart murmur, and blackouts.  The Board 
remanded these claims in April 1995, February 1998 and 
December 1998.  In a January 2000 decision, the Board denied 
service connection for hypertension, a heart murmur, and a 
chronic disability manifested by blackouts.

The veteran then appealed the January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2001 motion to the Court, the appellee (the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2001 Court 
order, the motion was granted, the Board's January 2000 
decision was vacated, and the issues were remanded.  The case 
was subsequently returned to the Board.  In a March 2003 
decision, the Board denied service connection for 
hypertension, heart murmur, and a chronic disability 
manifested by blackouts.

The veteran again appealed to the Court.  In an August 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded, in light of the holding in Disabled 
Am. Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  In an August 2003 Court Order, the 
joint motion was granted, the Board's March 2003 decision was 
vacated, and the issues were remanded.

In February 2004, the Board again denied the veteran's 
service connection claims for hypertension, a heart murmur, 
and a chronic disability manifested by blackouts, and the 
veteran again appealed the case to the Court.  A memorandum 
decision was received in March 2006, and the Court entered 
Judgment the following month, vacating the Board's February 
2004 decision, and remanding the claims to the Board for 
readjudication consistent with the memorandum decision. 

In June 2007, the Board remanded the case for further 
development.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  A clear preponderance of the competent evidence is 
against a finding that hypertension had its onset, increased 
in severity or is otherwise related to the veteran's period 
of military service.  

2.  A clear preponderance of the competent evidence is 
against a finding that an acquired disability exhibited by a 
heart murmur had its onset, increased in severity or is 
otherwise related to the veteran's period of military 
service.  
 
3.  A clear preponderance of the competent evidence is 
against a finding that disability manifested by blackouts had 
its onset, increased in severity or is otherwise related to 
the veteran's period of military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  An acquired disability exhibited by a heart murmur was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A chronic disability manifested by blackouts was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in September 2002 and July 2007 that fully 
addressed all four notice elements.  These letters informed 
the veteran of what evidence was required to substantiate his 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The veteran has also been 
advised as to how effective dates are assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record does not contain the veteran's service medical 
records (SMRs) or any records from the Social Security 
Administration (SSA).  The National Personnel Records Center 
(NPRC) has reported that the SMRs may have been destroyed in 
accidental fire that occurred at the NPRC in St. Louis, 
Missouri, in 1973.  Additional efforts were made to secure 
the veteran's SMRs, however, in July 2007, VA issued a formal 
finding indicating that despite all efforts to secure the 
veteran's SMRs, no records are available.  In cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  With respect to the veteran's SSA records, VA also 
issued a formal finding of unavailability in July 2007, as 
SSA indicated that the veteran's SSA folder had been 
destroyed.  Based on the formal findings of unavailability 
with respect to both the veteran's SSA records and SMRs, the 
Board finds that further attempts to secure those records 
would be futile.  

The Board finds that all available evidence is of record.  
The record does contain the veteran's contentions, other lay 
statements, and VA and private medical evidence.  All 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

The veteran contends, in essence, that his hypertension, 
heart murmur and syncopal episodes were incurred and/or 
aggravated during his period of active service. According to 
his statements of record, his heart murmur was first detected 
during a high school physical examination.  This condition 
was asymptomatic, however, and he participated in high school 
football without any problems.  He denied any pre-service 
symptomatology of hypertension or syncopal episodes.  Rather, 
he has stated that he first manifested headaches and 
blackouts during his overseas service in Korea.  He also 
stated that some high blood pressure readings had been 
recorded in service, and that he underwent his discharge 
examination in Japan at which time he was advised to undergo 
further examination when he returned stateside due to his 
heart murmur.  He stated that he did not, however, seek 
another examination prior to his discharge from service.

The veteran further asserts that, following his discharge 
from service, he continued to experience headaches and 
blackouts.  He stated that he recalled being informed by a 
doctor that his headaches and blackouts stemmed from high 
blood pressure and hypertension. That doctor is now deceased 
and his treatment records were not available.  He couldn't 
remember his specific dates of treatment, but he recalled 
that he received that treatment within several years after 
his discharge from service.  He did indicate that he did not 
receive any treatment in 1959.

As previously indicated the service medical records are 
unavailable and presumed to have been destroyed in the 1973 
fire at the NPRC.  

The first medical records after discharge from service 
pertain to private treatment unrelated to the disabilities at 
issue.  These records include no recording of blood pressure 
readings or other pertinent findings referable to the 
appellant's claims on appeal.  A December 1971 private record 
concerning treatment for perianal abscess with fistula 
recorded a blood pressure reading of 142/88.  Physical 
examination of the heart at that time noted findings of 
normal size, shape and position, and no arrhythmia, murmurs. 
The appellant gave a history of no serious illnesses.

Private medical records show that the veteran was seen in 
October 1972 after a vehicular accident in which he was 
thrown forward and struck his chest on the steering wheel.  
He subsequently had some pain along the right side. During 
examination there was diffuse tenderness over the lower part 
of the right hemithorax.

Private medical records show that the veteran was seen 
several times in April 1973. The report of the first visit 
shows that his blood pressure was recorded as 190/110.  The 
report of an electrocardiogram (EKG) that day shows an 
interpretation of probable left ventricular hypertrophy.  He 
was seen the following day that month with complaints of pain 
in the anterior chest. At that time the blood pressure was 
recorded as 160/104.

Later in April 1973 he reported anterior chest pain beginning 
four days before. He also complained of frontal headaches of 
4-6 months' duration.  The veteran reported having no 
knowledge of prior hypertension.  At that time the blood 
pressure was recorded as 160/110.  After examination the 
impression was that the complaints were most likely gastric 
or possibly pancreatitis, and not cardiovascular in spite of 
the chest pressure, systolic murmur, hypertension and an 
abnormal EKG.

When seen two days later in April 1973, the veteran reported 
that a heart murmur which was first mentioned to him at the 
age of 15 when he had a physical examination in high school.  
The April 1973 report notes that the veteran was apparently 
admitted to the service without any difficulty, but at the 
time of his discharge, something was said about heart murmur, 
and that he should have another physical examination in the 
States.  The report notes that the veteran's original 
discharge physical was completed in Japan, and that since 
that time there was no mention of heart murmur.  The report 
notes that examination showed at least a grade II systolic 
murmur along the left sternal border, and no diastolic 
murmurs.  EKG was essentially unchanged.  The impression was 
that there was a strong possibility that there may be a 
congenital heart disease with a possible ventricular septal 
defect. The report of an EKG later in April 1973 shows an 
interpretation of early left ventricular hypertrophy.

When seen in July 1973, the veteran reported no further chest 
pain or cardiovascular symptoms since the previous April.  
Physical examination findings included that the murmur was 
the same and EKG was essentially unchanged.  When seen in 
September 1973, the veteran reported a history that he had 
been able to carry on well in terms of athletics and was in 
the military with no particular distress as far as his heart 
was concerned.  Murmur had been known for some years and had 
not been particularly bothersome.  The diagnostic impressions 
at time included (1) heart murmur which may be congenital 
ventricular septal defect or might possibly be an innocent 
pulmonic murmur. The examiner did not feel, however, that it 
was hemodynamically significant and (2) situational anxious 
and depressive reaction, probably manifesting itself as 
tension headaches and functional gastrointestinal problems.  
Subsequent records showed continued treatment for 
hypertension

He was treated for headaches in October 1973 and July 1974.  
A July 1974 private medical statement notes a history of 
headaches which started about two to three years earlier.  
When seen in a follow-up visit in August 1974, 
electroencephalogram (EEG) study and brain scans were 
interpreted as normal.  Blood pressure was recorded as 
130/90.

Private medical records include the discharge summary for 
hospitalization in October 1974.  That report shows that the 
veteran was admitted to the CCU with complaints of weakness, 
light-headedness and pressure type pain in the chest.  It was 
noted that the veteran had been followed for several years 
for hypertension and hypertensive cardiovascular disease 
(HCVD). On examination blood pressure was 110/80 and the 
veteran had a Grade II/VI left sternal border ejection 
systolic murmur, otherwise examination was unremarkable.  
During hospitalization there was no further chest pain and 
blood pressure stabilized.  The treating physician felt that 
the symptoms had not been due to myocardial disease.  The 
final diagnosis was hypertensive cardiovascular disease (left 
ventricular hypertrophy - Class 2B); and essential 
hypertension.

A private treatment report of April 1976 contains an 
impression of lightheadedness probably due to postural 
hypotension secondary to drug therapy; history of essential 
hypertension; and heart murmur, probably innocent pulmonic 
murmur although asymptomatic ventricular septal defect could 
not entirely be excluded.

VA clinical records between 1991 and 1993 show treatment for 
hypertension and complaints of syncope. An echocardiogram in 
February 1991 revealed findings of increased systolic 
thickness of the left ventricle in a concentric fashion. The 
impression included left ventricular concentric hypertrophy 
with preserved left ventricular systolic performance at rest.  
In April 1991, the appellant presented with complaint of 
syncope.  At that time, he reported a history of hypertension 
since early 1970's and that he fainted at that time and did 
not convulse.  An August 1991 EEG was interpreted as normal.  
In November 1992, he reported recurrent bouts with passing 
out and problems with his heart while in service.  In July 
1993, he was treated for a cerebrovascular accident.

On VA general medical examination in February 1994, the 
veteran reported that he had had some elevated blood pressure 
readings prior to 1970, but that he did not receive treatment 
for it until 1970.  He reported having episodes of syncope 
with loss of consciousness and elevated blood pressure for 
the past 20 years or more. He denied any episodes of tonic or 
clonic seizures.  The examiner commented that the appellant's 
syncopal episodes resulted from decreased oxygen or blood 
flow to his brain which caused seizures, but that however, 
the absence of the convulsions indicated a possible diagnosis 
of Stokes Adams syndrome.  The report noted that recent 
computerized tomography (CAT) scan studies revealed evidence 
of small vessel infarct secondary to ischemic changes 
consistent with those found on physical examination.  The 
impression was of arteriosclerotic cardiovascular disease, 
essential hypertension and residual cardiovascular accident 
(CVA) with right hemiparesis.

On VA hypertension examination in May 1995, the veteran 
reported having a dim recollection of having been told of 
elevated blood pressure during service.  He reported that he 
did not, however, take medication for his condition until 
beginning treatment with the Palm Beach Medical Group 
sometime in 1960.  On examination the examiner noted findings 
of a grade 2 systolic murmur, probably due to aortic 
stenosis, and essential hypertension.

The report of a May 1995 VA diseases of the heart examination 
noted a negative history of rheumatic fever.  Physical 
examination revealed a grade 1 to 2 over 6 systolic murmur.

The report of a VA hypertension examination in May 1996 shows 
that the veteran reported a history of occasional dizzy 
spells which warranted sick call visits during service. He 
also reported that he had had occasional high blood pressure 
readings in service but no medication was prescribed.  He was 
first prescribed blood pressure medication by a family 
physician several years after service. After examination the 
diagnoses included (1) essential hypertension, (2) 
hypertensive vascular disease with probable atrial 
fibrillation and embolic cardiovascular accident in 1993, and 
(3) history of acute myocardial infarction 1988 for bilateral 
small reducible $$$

The report of a VA examination for diseases/injuries of the 
brain in October 1996 shows that the veteran reported that he 
had high blood pressure readings in service and that a 
cardiac murmur was found prior to his discharge.  The 
examiner noted that the earliest medical records available 
dated back to the early 1970's when it was mentioned that the 
veteran had high blood pressure, and revealed a heart murmur 
and fluctuant high blood pressures due to poor control and 
compliance.  The report noted that the veteran had a right 
cerebrovascular accident in 1993 that was embolic.  At that 
time, he had a normal Holter monitor but an abnormal CT scan 
which revealed right parietal infarct and questionable left- 
sided lacunar infarct.  A subsequent echocardiogram found 
clinically significant and moderate hypertensive heart 
disease and a focal nodule present on the aortic valve.  
There was no inducible myocardia ischemia, but there was mild 
pulmonary hypertension.

The examiner opined that the veteran's hypertension could not 
be dated back to service because there were no records 
available, and that the heart murmur was secondary to the 
focal nodule in the aortic valve and not because of the 
hypertension, and not because of the veteran's paroxysmal 
atrial fibrillation. The examiner opined that the 
hypertension was essential, and that the stroke was secondary 
to the hypertension and was an embolic episode but not due to 
atrial fibrillation.

The examiner noted that while the veteran may have manifested 
elevated blood pressure readings during service, such 
readings may have resulted from a variety of situational 
factors (i.e., being upset, tired or under the influence of 
alcohol).  The examiner opined that the hypertension could 
not have been aggravated by the veteran's military service, 
noting that his high blood pressure was not persistent while 
in service, otherwise, it would have been treated in service.  
The examiner noted also, that the cardiac and neurological 
events occurred in 1974 and 1991, respectively, way far 
beyond release from active service in 1957.  The examiner 
further opined that the veteran's heart murmur was due to a 
focal nodule in the aortic valve and not because of 
hypertension or atrial fibrillation.  The stroke was an 
embolic episode due to his essential hypertension but not due 
to his atrial fibrillation.

A VA cardiology consultation opinion, dated in November 1996, 
contains an impression of paroxysmal atrial fibrillation, 
focal nodule on the aorta valve, moderate and significant 
hypertensive disease and left cardiovascular accident in 
1993.  The examiner opined that the aortic valve did not 
cause atrial fibrillation. However, the examiner believed 
that the nodule was due to old healed endocarditis which 
could easily cause the embolic stroke in 1993. The origin of 
the nodule or the hypertension could not be medically dated, 
although the stress echo clearly showed hypertension to be 
chronic in nature.

Lay statements of record from family members, friends and co- 
workers attest that the veteran had symptoms of syncopal 
episodes and headaches following his return from service.  
His mother recalled that he was prescribed medications for 
hypertension since 1960.  His wife, who had known him since 
1960, also remembered his treatment received from a physician 
in the 1960's for headaches and blackouts.

According to an Apri12007 opinion, Dr. Ali, a private 
physician, stated that the lack of service records will make 
it difficult to  pinpoint when the veteran's medical problems 
began, nevertheless, she stated that based on the available 
information, it is as likely as not that both the veteran's 
hypertension and syncopal episodes began in service.  

In July 2007, the veteran underwent a VA examination.  The 
examiner concluded that it is less likely that the veteran's 
hypertension and chronic disability manifested by blackouts 
was related to service.  He also concluded that the veteran's 
heart murmur was likely congenital and that it was not 
aggravated by service.

 
III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002 & Supp. 2007).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service and was not aggravated during service, 
the presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease or a brain thrombosis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


A.  Hypertension

Medical evidence of record shows a current diagnosis of 
hypertension.  The veteran asserts that his hypertension was 
first manifested by high blood pressure readings during 
service.  He does not allege that he was treated or diagnosed 
with hypertension during service.  

As noted, the veteran's SMRs are unavailable.  The first 
evidence showing a diagnosis of hypertension is dated in 1973 
more than 15 years post service, therefore hypertension may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2007).  At that time, the veteran reported a 
history of having "no knowledge of prior hypertension."  

With regard to the etiology of the veteran's hypertension, 
the record contains an October 1996 VA opinion, Dr. Ali's 
April 2007 opinion, and July 2007 VA opinion.  Initially, the 
Board finds that the October 1996 VA is essentially of no 
probative value.  The examiner speculated that the veteran's 
high blood pressure readings could have been the result of 
alcohol use, anxiety, or exhaustion; that his high blood 
pressure could have existed prior to service; and that 
"[h]is high [blood pressure] was not persistent while in 
service, otherwise it would have been treated in service."  
Significantly, however, these opinions are not supported by 
the record, especially in the absence of the veteran's SMRs.   

Thus, the remaining etiology opinions consist of those 
rendered by Dr. Ali, and the July 2007 VA examiner.  On 
review, the Board finds that the July 2007 VA opinion holds 
greater probative value. 

First, the July 2007 VA examiner had the benefit of reviewing 
the entire claims folder, to include Dr. Ali's opinion, and 
also conducted a contemporaneous examination.  It is not 
clear whether Dr. Ali reviewed the claims folder, and there 
is no indication that an examination was conducted.  Dr. Ali 
only indicated that she was asked to review the veteran's 
records, per his request.  Therefore, the Board considers the 
private opinion to be less-informed.

Further, the Board finds that the July 2007 VA examiner 
provided persuasive supporting rationale, and Dr. Ali did 
not.  Dr. Ali, in arriving at her opinion that the veteran's 
hypertension is as likely related to service, relied largely 
on the statements provided by the veteran and those of his 
friends and family.  While the veteran is competent to state 
that he experienced headaches during service, and his friends 
and family are competent to state that they witnessed the 
veteran having severe headaches, they as laypersons, are not 
competent to offer an opinion on a medical diagnosis or on 
medical causation.  Consequently, the statements to the 
extent that they relate the veteran's headaches to his 
hypertension, and his current hypertension to service, do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Also, the Board notes that none of the family members or 
friends who provided lay statements indicated that they 
actually witnessed the veteran having severe headaches during 
service.  At the earliest, the veteran's friend, W.F.T., 
indicated that the veteran has suffered from excruciating 
headaches since 1959, which is approximately two years post-
service.  The veteran's mother indicated that the veteran 
began taking anti-hypertensive mediation in 1960, 
approximately three years post-service.  Even if those 
persons actually witnessed the veteran having headaches 
during service, the record does not show that they have the 
requisite medical knowledge to diagnose a disability such as 
hypertension.  

On the other hand, the July 2007 VA examiner relies on the 
medical evidence of record to support his position.  The VA 
examiner specifically noted that he was not able to support 
Dr. Ali's position, noting that if there had been a diagnosis 
of hypertension while the veteran was on active duty, there 
would have been some documented continuity of both diagnosis 
and treatment for this condition once he left the service.  
The VA examiner did not regard as an oversight the fact that 
the veteran's medical records dated from 1971 do not mention 
hypertension.  The examiner stated that it is documented that 
treatment for hypertension did not begin until 1974.    

Lastly, the Board notes that although Dr. Ali indicates that 
is "as likely as not that the veteran's hypertension began 
in service," she also concedes that the lack of service 
records makes it difficult to pinpoint when the veteran's 
medial problems began, and states that the etiology of the 
veteran's episodes remains a mystery.  Thus, read in its 
entirety, Dr. Ali's statement essentially suggests a 
possibility that the veteran's hypertension began during 
service, and does not necessarily indicate a 50 probability 
or greater probability that would counter the July 2007 VA 
opinion. 

In sum, the Board finds that the July 2007 VA opinion is more 
probative and of greater weight than the private opinion 
provided by Dr. Ali for the reasons discussed above.  The 
medical evidence does not demonstrate that the veteran's 
hypertension began during his period of active service, nor 
can it be presumed to have been incurred during service.  The 
Board must therefore conclude that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hypertension, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the 
claim must be denied.

B.  Heart Murmur

The veteran states that his heart murmur had been detected 
prior to his entrance into active service.  He reports that, 
at the time of his discharge from service, he was advised to 
undergo an examination due to his heart murmur. 

The record contains medical evidence noting a "strong 
possibility that there might be a congenital heart disease 
with a possible ventricular septal defect."  See Dr. 
Bechtold's April 1973 private entry.  Given the absence of 
SMRs and Dr. Bechtold's opinion, the Board remanded the case 
to obtain clarification.  In this regard, the July 2007 VA 
examiner determined that the veteran has a systolic heart 
murmur due to a focal nodule in the aortic valve (aortic 
sclerosis).  The examiner concluded that the murmur is 
probably congenital since the veteran noted that he was told 
of this while he was in high school.  

There is no competent evidence showing that an acquired 
disability exhibited by a heart murmur had its onset or 
increased in severity during active duty.  To the contrary, 
the July 2007 VA examiner concluded that the murmur was 
probably congenital and not an acquired disability and that 
it is less likely that the murmur was aggravated by his 
military service.  The examiner pointed out that the 
veteran's murmur is a functional flow murmur, and is of no 
clinical significance.  The examiner also noted that the 
veteran's most recent thallium stress test clearly shows no 
evidence of cardiomyopathy or any other significant cardiac 
abnormality.  

The only evidence contained in the claims folder suggesting 
that the veteran's heart murmur had its onset or was 
aggravated during service is the veteran's assertions.  
However, as noted, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Grottveit, supra.  

In sum, the evidence does not show that the an acquired 
disability exhibited by a heart murmur had its onset or 
underwent a permanent worsening or increase in severity 
during service.  Accordingly, the Board finds that the 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  Thus, the service connection claim for a 
heart murmur must be denied.


C.  Chronic Disability Manifested by Blackouts

Post-service medical evidence shows treatment for syncopal 
episodes.  The veteran asserts that he first manifested 
blackouts during his period of active military service. 

As indicated, the veteran's SMRs are unavailable.  There is 
no objective evidence of a disability manifested by blackouts 
within the first post-service year.  The first medical 
evidence of any disability manifested by blackouts was an 
October 1974 private medical record, which showed that the 
veteran was hospitalized due to complaints of weakness, 
light-headedness and pressure-type pain in the chest; he was 
discharged with a diagnosis of hypertensive cardiovascular 
disease (left ventricular hypertrophy - Class 2B); and 
essential hypertension.  The Board notes that such 
hospitalization occurred more than 17 years following the 
veteran's discharge from service.  Subsequently, in April 
1976, it was noted that the veteran's lightheadedness was 
probably due to postural hypotension secondary to drug 
therapy.  The post-service medical evidence also indicates 
that the blackouts may be associated with hypertension and/or 
a cerebrovascular accident which occurred many years after 
service. 

Dr. Ali, in her April 2007 letter, suggested a relationship 
between the veteran's current syncopal episodes and service.  
Dr. Ali ruled out Stokes-Adams syndrome and a seizure 
disorder as potential causes of the veteran's blackouts.   
Dr. Ali stated that while the etiology of the veteran's 
syncopal episodes remain a mystery, she relied on multiple 
accounts by his family and friends that these attacks started 
in service.  Dr. Ali stated that the testimonials accurately 
describe multiple witnessed syncopal episodes.  

Given Dr. Ali's April 2007 statement that the veteran's 
current syncopal episodes are related to service, the Board 
remanded the case in order to obtain an etiology opinion.  In 
this regard, the July 2007 VA examiner reviewed the claims 
folder and examined the veteran, and concluded that the 
veteran's syncopal episodes are less likely related to his 
period of military service.  

On review, the Board gives greater probative weight to the 
July 2007 VA opinion as opposed to Dr. Ali's opinion.  As 
noted above, the July 2007 VA examiner had the benefit of a 
review of the claims folder and conducted a contemporaneous 
examination of the veteran.  There is no indication that Dr. 
Ali reviewed the entire claims folder or conducted an 
examination of the veteran, therefore her opinion is 
considered less informed.  

Further, Dr. Ali relies heavily on the testimony of the 
veteran's friends and family.  Dr. Ali stated that the 
multiple accounts by his family and friends indicate that 
these attacks started in service.  However, none of the 
laypersons indicated that they actually witnessed the veteran 
"blacking out" while he was in the military ( or within the 
first post-service year).  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

On the other hand, the July 2007 VA examiner provided 
persuasive rationale to support his position.  The examiner 
reviewed the record and noted all references to syncopal 
episodes.  For instance, an April 1976 record shows a 
complaint of dizziness due to hypotension from blood pressure 
medications.  The record also contains a notation of a 
blackout associated with bowel/bladder incontinence in 1991; 
that record noted that the possibility of a seizure disorder 
was considered, however, EEG, CT scan on the head, and holter 
monitor readings were all negative.  The July 2007 VA 
examiner explained that the blackout could have been due to 
other considerations such as vaso vagal reaction, micturation 
syncope, transient hypoglycemia, or symptomatic bradycardia.    

The July 2007 VA examiner also observed that there was no 
mention of syncopal complaints when the veteran was seen in 
the neurology department in July 1996, and stated that it is 
not reasonable for anyone who is having syncopal episodes not 
to recall or relate those episodes when being evaluated by a 
neurologist.  On further review, the examiner noted that 
there had been no further neurological evaluation or any 
mention of syncope until May 2004, at which time the veteran 
visited the emergency room due to a syncopal episode.  That 
episode was found to be the result of a bradycardia 
dysrhythmia associated with his atrial fibrillation.  The 
July 2007 examiner concluded that there is no association 
between the veteran's 2004 event and his period of military 
service.  The VA examiner pointed out that there has been no 
report of syncope having occurred other than that noted to be 
associated with bradycardia and atrial fibrillation and such 
conditions have not been shown to be related to service.  
Ultimately, the examiner was unable to "connect the dots" 
between service and the post-service disparate events of 
syncopal reactions.    

In sum, the Board finds that the preponderance of evidence 
does not relate the veteran's disability manifested by 
blackouts to service, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  The Board 
has undertaken its review of all the claims decided herein 
mindful of its heightened duty to explain the findings and 
conclusions.  See, O'Hare, supra.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart murmur is 
denied.

Entitlement to service connection for a chronic disability 
manifested by blackouts is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


